
	

114 S2269 IS: Government Transformation Act of 2015
U.S. Senate
2015-11-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2269
		IN THE SENATE OF THE UNITED STATES
		
			November 10, 2015
			Mr. Kirk (for himself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To establish the Government Transformation Board to make certain recommendations to improve the
			 economy of the United States and the efficiency and effectiveness of
			 Federal programs.
	
	
		1.Short title
 This Act may be cited as the Government Transformation Act of 2015.
		2.Definitions
 In this Act— (1)the term Board means the Government Transformation Board established under section 3 to assist the President and Congress in transforming the Federal Government;
 (2)the term duplicative program means a program performed by a Federal agency that performs essentially the same or a very similar function as a program performed by a different Federal agency with a different management and implementation structure;
 (3)the term Federal agency has the meaning given the term Executive agency in section 105 of title 5, United States Code; (4)the term Federal program means any function, project, or activity of a Federal agency that is—
 (A)an organized set of activities; (B)directed towards a common purpose or goal; and
 (C)undertaken or proposed to be undertaken in order to carry out the responsibilities of the Federal agency;
 (5)the term implementation bill means a bill that— (A)is introduced under section 8(a); and
 (B)contains the proposed legislative text described in section 4(b)(2)(B)(i)(I)(aa), without modification; and
 (6)the term member means a member of the Board appointed under section 5(a). 3.Establishment There is established a Board to be known as the Government Transformation Board.
		4.Duties of the Board
			(a)In
 generalThe Board shall—
 (1)develop and maintain approved criteria for the selection, prioritization, and scheduling of program reviews required under paragraphs (2), (3), and (4);
 (2)review programs of governmental and nongovernmental entities and conduct original research on the organizational practices, operations, and reform efforts of Federal agencies to—
					(A)
 determine whether the practices, operations, and efforts are— (i)useful;
 (ii)duplicative; (iii)efficient;
 (iv)effective; and (v)economical; and
 (B)make the recommendations required under paragraphs (2) and (4) of subsection (b); (3)analyze organizational practices and management challenges of Federal agencies and make recommendations as described in paragraphs (2) and (4) of subsection (b);
 (4)identify— (A)best practices of Federal agencies; and
 (B)opportunities for Federal agencies to share— (i)methods;
 (ii)tools; (iii)systems; and
 (iv)technologies; (5)coordinate input from appropriate Federal agencies and provide opportunities for the Board to accept ideas on improving Government performance from—
 (A)Federal employees; (B)citizens of the United States; and
 (C)other interested parties; (6)upon request, provide information on activities of the Board to—
 (A)the Government Accountability Office;
 (B)the Congressional Budget Office; (C)the Office of Management and Budget;
 (D)other Federal agencies; (E)the Office of the Inspector General of each Federal agency;
 (F)the Committee on Homeland Security and Governmental Affairs of the Senate; and (G)the Committee on Oversight and Government Reform of the House of Representatives;
 (7)conduct post-transformation follow-up reviews and report on the gains in efficiency and effectiveness;
 (8)serve as a repository for best practices and successful processes, systems, and technologies to support Federal agencies in efforts to improve efficiency and effectiveness;
 (9)in order to build a culture of efficiency and effectiveness across the Government, provide training and education to Federal employees who are on detail to the Board about—
 (A)program improvement; (B)Government transformation;
 (C)efficiency; and (D)effectiveness;
 (10)review program assessments performed by Federal agencies; and (11)maintain the privacy and security of data as required by law.
				(b)Reports and recommendations
				(1)Semiannual activity
 reportsNot later than 6 months after the date on which all members of the Board have been appointed and every 6 months thereafter, the Board shall submit to the President and Congress an activity report that describes the activities of the Board and that shall include—
 (A)the overall findings and conclusions of the Board;
 (B)suggestions for implementing the best practices of Federal agencies identified under subsection (a)(4) in other Federal agencies;
 (C)a summary of proposals made in the preceding 12-month period for legislation, administrative action, or executive action that include recommendations for improvement or investment in Federal programs, or elimination, reduction, or consolidation of Federal programs; and
 (D)other outcomes of the activities of the Board, including— (i)training;
 (ii)Government transformation results; and (iii)best practice and lessons learned sharing.
						(2)Recommendations for improvements
 (A)In generalThe Board shall submit to the President and Congress, as soon as practicable after the completion of an assessment of a Federal program, specific recommendations for the improvement of the effectiveness, efficiency, and economy of the Federal program.
 (B)RecommendationsThe recommendations described in subparagraph (A)— (i)shall include—
 (I)where appropriate, proposed— (aa)legislative text;
 (bb)administrative action; (cc)further investment; or
 (dd)executive action; (II)recommendations for the—
 (aa)improvement of or investment in Federal programs; or (bb)elimination, reduction, or consolidation of Federal programs; and
 (ii)may include recommendations about areas for which— (I)managerial accountability can be enhanced; and
 (II)administrative controls can be improved. (3)Reports on historical dataNot later than 4 years after the date on which all members of the Board have been appointed, and every 2 years thereafter, the Board shall submit to the President and Congress a report on historical data and trends in the information studied by the Board, including any available evidence of cost savings.
				(4)Reports made
 publicEach report submitted under this subsection shall be made available to the public not later than 90 days after the date on which the report is submitted, including all—
 (A)findings; (B)recommendations;
 (C)justifications; and (D)results of Federal program transformation efforts.
 (c)Opportunity for Federal employeesAny reduction in force resulting from the implementation of Government transformation recommendations of the Board shall be governed by chapter 35 of title 5, United States Code.
			5.Membership
			(a)Number and
 appointmentThe Board shall be composed of 7 members to be appointed as follows:
 (1)The majority leader of the Senate shall appoint 1 member.
 (2)The minority leader of the Senate shall appoint 1 member.
 (3)The Speaker of the House of Representatives shall appoint 1 member.
 (4)The minority leader of the House of Representatives shall appoint 1 member.
 (5)The President shall appoint 3 members.
				(b)Restriction on
 government employeesNo individual may serve as a member of the Board while employed as an officer or employee of the Federal Government or any State or local government.
			(c)Membership
 criteriaThe members of the Board shall include individuals—
 (1)recognized as having expertise in—
 (A)accountability; (B)efficiency;
 (C)waste reduction; (D)finance and economics; or
 (E)actuarial sciences; and
 (2)who represent different professional backgrounds. (d)Political affiliationNot more than 3 of the 7 members shall be registered as members of the same political party.
			(e)Deadline To
 appoint membersAll members of the Board shall be appointed not later than 90 days after the date of enactment of this Act.
			(f)Terms
				(1)In
 generalEach member shall be appointed for a term of 3 years.
 (2)ReappointmentEach member may be reappointed for 1 additional term of 3 years.
 (3)VacanciesA vacancy on the Board shall be filled in the manner in which the original appointment was made not later than 90 days after the date on which the member leaves the Board.
				(g)Co-Chairs
 (1)SelectionOf the members appointed by the President under subsection (a)(5), 2 members shall serve as co-Chairpersons of the Board.
				(2)Political
 affiliation of Co-ChairpersonsThe co-Chairpersons of the Board may not be members of the same political party.
				(h)Travel
 expensesWhile away from their homes or regular places of business in the performance of services for the Board, members shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57 of title 5, United States Code.
 (i)QuorumFour members shall constitute a quorum but a lesser number may hold hearings.
 (j)MeetingsThe Board shall meet at the call of the co-Chairpersons or a majority of the members. Members may attend meetings via teleconference.
 (k)TerminationThe Board shall terminate on September 30 of the sixth fiscal year beginning after the date of enactment of this Act.
			6.Personnel matters of the board
			(a)Executive
			 Director and Staff
				(1)In
 generalThe co-Chairpersons, in consultation with the President and Congress, shall appoint and may terminate an Executive Director. The Executive Director shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level V of the Executive Schedule under section 5316 of title 5, United States Code.
 (2)StaffThe Executive Director, with the approval of a majority of the members of the Board, may appoint, set the pay of, and terminate additional personnel.
				(b)Application of
 certain civil service lawsThe Executive Director and staff of the Board may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.
			(c)Conflicts of
 interestA member or employee of the Board may not have a conflict of interest that is relevant to any activity of the Board.
 (d)Staff of Federal agenciesUpon request of the co-Chairpersons, the head of any Federal department or agency may detail, on a reimbursable basis, any of the personnel of the Federal department or agency to the Board to assist the Board in carrying out the duties of the Board under this Act.
			(e)Experts and
 consultantsWith the agreement of the co-Chairpersons, the Board may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at a rate to be determined by the co-Chairs.
 (f)Contracting authorityThe Board may contract with and compensate Federal agencies or private persons for products or services that are necessary for the Board to carry out the responsibilities of the Board under this Act.
			7.Powers of the Board
			(a)Hearings and
 sessionsThe Board may, for the purpose of carrying out this Act and as the Board considers appropriate—
 (1)hold hearings; (2)sit and act at certain times and places;
 (3)take testimony; (4)receive evidence; and
 (5)administer oaths or affirmations to witnesses appearing before the Board. (b)Powers of members and agentsAny member or agent of the Board may, if authorized by the Board, take any action which the Board is authorized to take by this section.
			(c)Obtaining
 official dataThe Board may secure directly from any department or agency information necessary to enable it to carry out this section. Upon request of the co-Chairpersons, the head of the department or agency shall furnish that information to the Board on an agreed upon schedule.
			(d)Postal
 servicesThe Board may use the United States mails in the same manner and under the same conditions as other Federal agencies.
			8.Expedited consideration of proposals by Congress
 (a)IntroductionLegislation submitted by the Board based on the proposed legislative text described in section 4(b)(2)(B)(i)(I)(aa) shall—
 (1)be introduced in the Senate (by request) on the next day on which the Senate is in session after the date on which the proposed legislation is submitted by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate; and
 (2)shall be introduced in the House of Representatives (by request) on the next legislative day after the date on which the proposed legislation is submitted by the majority leader of the House of Representatives or by a Member of the House of Representatives designated by the majority leader of the House of Representatives.
				(b)Consideration in the House of
			 Representatives
 (1)Referral and reportingAny committee of the House of Representatives to which an implementation bill is referred shall report it to the House of Representatives without amendment not later than 15 legislative days after the date on which the implementation bill is referred to the committee. If a committee fails to report the implementation bill within that period, it shall be in order to move that the House of Representatives discharge the committee from further consideration of the implementation bill. Such a motion shall not be in order after the last committee authorized to consider the implementation bill reports it to the House of Representatives or after the House of Representatives has disposed of a motion to discharge the implementation bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 20 minutes of debate equally divided and controlled by the proponent and an opponent. If such a motion is adopted, the House of Representatives shall proceed immediately to consider the implementation bill in accordance with paragraphs (2) and (3). A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (2)Proceeding to considerationAfter the last committee authorized to consider an implementation bill reports it to the House of Representatives or has been discharged (other than by motion) from its consideration, it shall be in order to move to proceed to consider the implementation bill in the House of Representatives. Such a motion shall not be in order after the House of Representatives has disposed of a motion to proceed with respect to the implementation bill. The previous question shall be considered as ordered on the motion to its adoption without intervening motion. A motion to reconsider the vote by which the motion is disposed of shall not be in order.
 (3)ConsiderationAn implementation bill shall be considered as read. All points of order against the implementation bill and against its consideration are waived. The previous question shall be considered as ordered on an implementation bill to its passage without intervening motion except 2 hours of debate equally divided and controlled by the proponent and an opponent and one motion to limit debate on the implementation bill. A motion to reconsider the vote on passage of an implementation bill shall not be in order.
 (4)Vote on passageThe vote on passage of an implementation bill shall occur not later than 90 days after the date on which the implementation bill is submitted to Congress.
				(c)Expedited procedure in the Senate
 (1)Committee considerationAn implementation bill introduced in the Senate under subsection (a) shall be jointly referred to the committee or committees of jurisdiction, which committees shall report the bill without any revision and with a favorable recommendation, an unfavorable recommendation, or without recommendation, not later than 15 days after the date on which the implementation bill is referred to the committee. If any committee fails to report the implementation bill within that period, that committee shall be automatically discharged from consideration of the implementation bill, and the implementation bill shall be placed on the appropriate calendar.
 (2)Motion to proceedNotwithstanding rule XXII of the Standing Rules of the Senate, it is in order, not later than 2 days of session after the date on which an implementation bill is reported or discharged from all committees to which it was referred, for the majority leader of the Senate or the majority leader’s designee to move to proceed to the consideration of the implementation bill. It shall also be in order for any Member of the Senate to move to proceed to the consideration of the implementation bill at any time after the conclusion of such 2-day period. A motion to proceed is in order even though a previous motion to the same effect has been disagreed to. All points of order against the motion to proceed to the implementation bill are waived. The motion to proceed is not debatable. The motion is not subject to a motion to postpone. A motion to reconsider the vote by which the motion is agreed to or disagreed to shall not be in order. If a motion to proceed to the consideration of the implementation bill is agreed to, the implementation bill shall remain the unfinished business until disposed of.
 (3)ConsiderationAll points of order against an implementation bill and against consideration of an implementation bill are waived. Consideration of an implementation bill and of all debatable motions and appeals in connection therewith shall not exceed a total of 30 hours which shall be divided equally between the majority and minority leaders or their designees. A motion further to limit debate on an implementation bill is in order, shall require an affirmative vote of three-fifths of the Members duly chosen and sworn, and is not debatable. Any debatable motion or appeal is debatable for not to exceed 1 hour, to be divided equally between those favoring and those opposing the motion or appeal. All time used for consideration of an implementation bill, including time used for quorum calls and voting, shall be counted against the total 30 hours of consideration.
 (4)LimitsDuring consideration of an implementation bill, a motion to postpone, a motion to proceed to the consideration of other business, or a motion to recommit an implementation bill is not in order.
 (5)Vote on passageIf the Senate has proceeded to an implementation bill, the vote on passage of an implementation bill shall occur immediately following the conclusion of the consideration of the implementation bill, and a single quorum call at the conclusion of the debate if requested. The vote on passage of an implementation bill shall occur not later than 90 days after the date on which the implementation bill is submitted to Congress.
				(6)Rulings of the chair on
 procedureAppeals from the decisions of the Chair relating to the application of the rules of the Senate, as the case may be, to the procedure relating to an implementation bill shall be decided without debate.
 (d)AmendmentAn implementation bill shall not be subject to amendment in either the House of Representatives or the Senate.
			(e)Consideration by the other house
 (1)In generalIf, before passing an implementation bill, one House receives from the other an implementation bill—
 (A)the implementation bill of the other House shall not be referred to a committee; and
 (B)the procedure in the receiving House shall be the same as if no implementation bill had been received from the other House until the vote on passage, when the implementation bill received from the other House shall supplant the implementation bill of the receiving House.
 (2)Revenue measureThis subsection shall not apply to the House of Representatives if the implementation bill received from the Senate is a revenue measure.
				(f)Rules To coordinate action with other
			 house
				(1)Treatment of implementation bill of other
 houseIf the Senate fails to introduce or consider an implementation bill under this section, the implementation bill of the House of Representatives shall be entitled to expedited floor procedures under this section.
				(2)Treatment of companion measures in the
 senateIf following passage of an implementation bill in the Senate, the Senate then receives the implementation bill from the House of Representatives, the House-passed implementation bill shall not be debatable. The vote on passage of the implementation bill in the Senate shall be considered to be the vote on passage of the implementation bill received from the House of Representatives.
 (3)VetoesIf the President vetoes an implementation bill, debate on a veto message in the Senate under this section shall be 1 hour equally divided between the majority and minority leaders or their designees.
 (g)Loss of privilegeThe provisions of this section shall cease to apply to an implementation bill if the implementation bill does not pass both Houses not later than 180 days after the implementation bill is submitted to Congress.
 (h)RulemakingThis section is enacted by Congress— (1)as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and as such it is deemed a part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House in the case of an implementation bill, and it supersedes other rules only to the extent that it is inconsistent with such rules; and
 (2)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.
				9.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Board for fiscal years 2016 through 2021 such sums as may be necessary to carry out this Act.
 (b)OffsetFor each fiscal year following fiscal year 2016, the cost of carrying out this Act shall be offset, to the maximum extent practicable, by the reductions in sums appropriated because of recommendations proposed by the Board.
			
